Citation Nr: 1703175	
Decision Date: 02/03/17    Archive Date: 02/15/17

DOCKET NO.  10-13 098	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for nerve damage in right elbow with paresthesia of 4th and 5th fingers of right hand (right forearm disability).

2.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for bilateral hearing loss.

3.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for a left hand condition, to include thumb and fingers.

4.  Whether new and material evidence has been presented to reopen the previously denied claim of entitlement to service connection for hypertension.

5.  Entitlement to service connection for lichenoid eczema with xeroderma and tinea pedis.

6.  Entitlement to service connection for a cervical spine disability.

7.  Entitlement to service connection for a sleep condition.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to service connection for headaches.

10.  Entitlement to an increased initial evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to February 5, 2015 and rated as 50 percent disabling thereafter.

(The issue of whether a February 13, 1978 decision of the Board of Veterans' Appeals that denied service connection for a right forearm disorder should be revised or reversed on the grounds of clear and unmistakable error (CUE) is decided in a separate decision.)


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Mike A. Sobiecki, Associate Counsel

INTRODUCTION

The Veteran served in the United States Army on active duty from February 1966 to January 1969.  His service included deployment to the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals on appeal from August 2009, September 2009, May 2010, July 2011, April 2013, February 2014, and March 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The claim of entitlement to service connection for obstructive sleep apnea has been recharacterized as one for a sleep condition, in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The claim pertaining to lichenoid eczema with xeroderma and tinea pedis has been recharacterized as an original claim for service connection.  The issue was identified as a request to reopen a previously denied claim in prior RO adjudications however this was in error.  The claim was initially denied in a July 2011 rating decision.  Within a year of this denial, the Veteran filed a November 2011 VA   Form 9, which listed "[d]ermatology clinic" as a denied claim that the Veteran wished to appeal.  The Board will construe this writing as a valid notice of disagreement for lichenoid eczema with xeroderma and tinea pedis, which is the Veteran's only claim pertaining to a skin condition.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.201 (2016).  Accordingly, the initial denial in the July 2011 rating decision did not become final and the issue remains as an original claim for service connection.  See 38 U.S.C.A. § 7105; see also 38 C.F.R. §§ 20.302, 20.1103.

In substantive appeals dated in March 2010, April 2011, and November 2011, the Veteran requested a hearing before a member of the Board.  In August 2014, he withdrew his hearing request; thus the Board will proceed with the adjudication of the appeal based on the evidence of record.  See 38 C.F.R. § 20.704(e).

With regard to the claim of entitlement to an increased rating for PTSD, the Board notes that there was a November 2015 rating decision that increased the disability rating for PTSD from 30 percent to 50 percent effective February 5, 2015.  Later that same month, the Veteran's representative filed a notice of disagreement with this decision.  The Board finds that this notice of disagreement is moot, as a matter of law, as the claim for an increased rating for PTSD is already perfected to the Board.

The Board acknowledges that in December 2015, the Veteran perfected a separate appeal via VA Form 9 for an increased rating for chronic lumbar strain.  At present, that issue has not been certified to the Board for appellate disposition.  Certification is used for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction over an issue.  38 C.F.R. § 19.35.  However, when an appeal is certified to the Board for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence.  See 38 C.F.R. §§ 19.36, 20.1304(a).  As the required notifications have not been sent in regard to the December 2015 VA Form 9, the Board declines to take any further action on that issue at this time.  This delay is needed to ensure that the Veteran is afforded full due process in the matter.  See 38 C.F.R. § 3.103; Gray v. McDonald, 27 Vet. App. 313, 327 (2015) (Due Process protections apply to disability compensation proceedings before the Board) (citing Cushman v. Shinseki, 576 F.3d 1290 (Fed.Cir.2009)); see also Carter v. McDonald, 794 F.3d 1342, 1346 (Fed. Cir. 2015) (regulatory requirement of notice in § 1.525(d) can only sensibly be construed to require that the notice to counsel be timely, which requires, at a minimum, notice before the expressly stated deadline has passed). 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2); 38 C.F.R. § 20.900(c).  

The Board will reopen the claims pertaining to bilateral hearing loss, left hand condition, and hypertension; these claims will be addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  Additionally, the claims pertaining to a sleep condition, tinnitus, headaches, and PTSD will also be addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Service connection for a right forearm disability was previously denied in a February 1978 Board decision on the basis that the disorder preexisted entrance into service and there was no evidence of aggravation of the disorder in service.  The decision is final.  

2.  Evidence received since the February 1978 Board decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a right forearm disability.

3.  Service connection for bilateral hearing loss (at the time, adjudicated as bilateral defective hearing) was previously denied in a September 1993 Board decision on the basis that only right ear hearing loss was shown and there was no competent evidence that it was incurred in or otherwise related to active service.  The decision is final.

4.  Evidence received since the September 1993 Board decision was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for bilateral hearing loss.

5.  Service connection for a left hand condition, to include thumb and fingers, was denied in an April 2008 decision on the basis that there was no affirmative diagnosis for the condition and the evidence did not indicate that it was incurred in or otherwise related to active service.  The Veteran did not appeal this decision.

6.  Evidence received since the April 2008 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for a left hand condition, to include thumb and fingers.

7.  Service connection for hypertension was denied in a March 2005 rating decision on the basis that the evidence did not indicate that it was incurred in or otherwise related to active service.  The Veteran did not appeal this decision.

8.  Evidence received since the March 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection for hypertension.

9.  The Veteran's right forearm disability had its onset during active service.

10.  The Veteran's lichenoid eczema with xeroderma and tinea pedis is related to his exposure to herbicides while serving in the Republic of Vietnam.

11.  The Veteran's cervical spine disability was not incurred in service, did not manifest to a degree of 10 percent or more within a year of discharge from active service, nor is it otherwise related to his active service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim of entitlement to service connection for a right forearm disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The criteria for reopening the claim of entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R.   § 3.156 (2016).

3.  The criteria for reopening the claim of entitlement to service connection for a left hand condition, to include thumb and fingers, have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The criteria for reopening the claim of entitlement to service connection for hypertension have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

5.  The criteria for service connection for a right forearm disability have been met.  38 U.S.C.A. §§  1110, 1111, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2016).

6.  The criteria for service connection for lichenoid eczema with xeroderma and tinea pedis have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

7.  The criteria for service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).

Standard letters dated March 2007, July 2008, August 2009, January 2010, April 2010, and November 2011 satisfied the duty to notify provisions for the claims discussed and decided in this decision.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran has not been provided a VA examination for his right forearm disability.  The Board, however, finds that the evidence of record is adequate to decide the claim in the Veteran's favor.

In January 2011, the Veteran was provided a VA skin conditions examination.  The examination, along with the expert medical opinion, is sufficient evidence for deciding the claim.  The report is adequate as it is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contains a reasoned explanation.  

Although a VA medical examination or opinion was not provided in connection with the claim of entitlement to service connection for a cervical spine disability, the Board finds that one is not necessary to make a decision on the claim.  As explained in the analysis section below, the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service   See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Thus, VA's duty to assist has been met.

II.  New and Material Evidence

The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  The presentation of new arguments based on evidence already of record at the time of the previous decision does not constitute new evidence.  Untalan v. Nicholson, 20 Vet.App. 467, 470 (2006).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For the purposes of evaluating a request to reopen a previously denied claim, the credibility of new evidence will be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

A.  Right Forearm Disability

Service connection for a right forearm disability was previously denied in a February 1978 Board decision on the basis that the disorder preexisted entrance into service and there was no evidence of aggravation of the disorder in service.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Since the prior denial, the Veteran submitted a June 2004 statement in which he wrote that his right forearm disability was aggravated on active duty by the physical regiment of training and combat service.  In April 2011, he made a similar statement in which he wrote that his right elbow was aggravated while serving in the Republic of Vietnam and that at the time he was given pain medications and told to wait until returning to the United States for treatment because he would need surgery.

As neither statement was considered by the Board at the time of the prior denial, they are both new evidence.  Additionally, they are both material as they provide support for the Veteran's allegation that his right forearm disability was aggravated in service.  For the purposes of evaluating this request to reopen, the credibility of the Veteran's statements has been presumed.  Justus, 3 Vet. App. at 513.

Therefore, the Board finds that the evidence received since the February 1978 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a right forearm disability is warranted.  The Board will proceed to address the merits of the claim; as the Board is granting service connection the Veteran is not prejudiced by this action.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010).

B.  Bilateral Hearing Loss

Service connection for bilateral hearing loss (at the time, adjudicated as bilateral defective hearing) was previously denied in a September 1993 Board decision on the basis that only right ear hearing loss was shown and there was no competent evidence that it was incurred in or otherwise related to active service.  The decision is final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

Since the prior denial, additional VA treatment records have been associated with the file which show that the Veteran has a current diagnosis of bilateral sensorineural hearing loss.  As this evidence was not previously considered by the Board at the time of the prior denial, it is new.  As they show that the Veteran has a current disability in both ears, it is also material.

Therefore, the Board finds that the evidence received since the September 1993 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for bilateral hearing loss is warranted.  The reopened claim will be addressed in the REMAND section of the decision below.
C.  Left Hand Condition, to Include Thumb and Fingers

Service connection for a left hand condition, to include thumb and fingers, was denied in an April 2008 decision on the basis that there was no affirmative diagnosis for the condition and the evidence did not indicate that it was incurred in or otherwise related to active service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

At the time of the prior denial, the Veteran's left hand condition, to include thumb and fingers, was diagnosed as "possible left carpal tunnel syndrome."  See January 2008 Orthopedic Surgery Note.  The Veteran alleged that it stemmed from an in-service incident wherein a 50 caliber machine gun round discharged in his left hand.  See February 2007 Statement in Support of Claim.

Since the prior denial, a July 2008 electromyography (EMG) study was performed and the results were negative.  Carpal tunnel syndrome was ruled out based upon the results of this study.  See May 2010 Orthopedic Surgery Outpatient Note.  A January 2010 x-ray showed polyarticular degenerative joint disease (DJD).  While VA physicians determined that the Veteran's symptoms were not suggestive of any one particular etiology as the cause of the pain, they stated that his pain was likely due to a blast injury to the nerve that was incurred over 30 years ago.  See July 2010 Orthopedic Surgery Outpatient Note.

As the diagnosis of DJD and the positive nexus statement were not of record at the time of the prior denial, they are new.  Additionally, because they show that the Veteran has a current disability that may be related to his active service, they are material.

Therefore, the Board finds that the evidence received since the April 2008 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim of service connection.  Thus, reopening of the Veteran's claim of service connection for a left hand condition is warranted.  The reopened claim will be addressed in the REMAND section of the decision below.

D.  Hypertension

Service connection for hypertension was denied in a March 2005 rating decision on the basis that the evidence did not indicate that it was incurred in or otherwise related to active service.  New and material evidence was not received within a year of notice of the decision.  See 38 C.F.R. § 3.156(b).  The Veteran did not initiate an appeal of this decision and it became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since the prior denial, the Veteran submitted a November 2013 Statement in Support of Claim, in which he wrote that his hypertension was related to his exposure to Agent Orange while serving in the Republic of Vietnam.  The Board notes that the Veteran's military personnel records do confirm his on-the-ground service in the Republic of Vietnam during the period of January 9, 1962, to May 7, 1975, and therefore exposure to herbicide agents, such as Agent Orange, is presumed.  38 C.F.R. § 3.307(a)(6)(iii).  Furthermore, while hypertension is not a disease listed in 38 C.F.R. § 3.309(e) as eligible for presumptive service connection as due to such exposure, the Board is cognizant that the National Academy of Sciences (NAS) has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  See 77 Fed. Reg. 47924, 47926-927 (Aug. 10, 2012) (noting that the NAS elevated hypertension and its relation to herbicides from the "inadequate or insufficient evidence" category to the "limited or suggested evidence" category.)

As the Veteran's statement was not of record or considered in the prior March 2005 denial, it is new.  As it tends to show a possible association between the Veteran's hypertension and the conditions of his active service, it is material.

Therefore, the Board finds that the evidence received since the March 2005 denial was not previously considered by agency decision makers; is not cumulative and redundant of evidence already of record; relates to unestablished facts; and raises a reasonable possibility of substantiating his claim for service connection.  Thus, reopening of the Veteran's claim of service connection for a left hand condition is warranted.  The reopened claim will be addressed in the REMAND section of the decision below.

III.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R.       § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection may be granted for a disability that is proximately due to or aggravated by a service-connected disease or injury.  See 38 C.F.R. § 3.310.

A veteran may also attain service connection through the law and applicable regulatory provisions pertaining to herbicide exposure, including exposure to Agent Orange.  They provide that a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period from January 9, 1962, to May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R.                § 3.307(a)(6)(iii).  

The law and regulations further list the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  This presumption is not warranted for any disease other than those for which the Secretary of VA has specifically identified.  38 U.S.C.A. § 1116.  
A.  Right Forearm Disability

Above, the Board reopened the previously denied claim of entitlement to service connection for a right forearm disability.  For the reasons that follow, the Board finds that service connection for a right forearm disability is warranted.

A Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorder noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

Here, the Veteran's January 1966 entrance examination noted a scar on the Veteran's right arm.  There was no mention of a disease or disability related to the scar or any possible residuals.  The Veteran, however, wrote in his June 1977 VA Form 21-526, Veteran's Application for Compensation or Pension, that his right forearm condition stemmed from a 1965 motor vehicle accident-this pre-dates his entrance into service.  The Board finds that the mere self-report of such a condition does not constitute clear and unmistakable evidence of a pre-existing condition.    See Miller v. West, 11 Vet. App. 345, 348 (1998) (holding that a Veteran's self-report that he had previously suffered from "depression or excessive worry" prior to service was insufficient to rebut the presumption of soundness as was found in      38 U.S.C.A. § 1111).  For the sake of argument, even assuming that there is clear and unmistakable evidence of a disease or disability that pre-existed service, the Board also finds that the second prong required to rebut the presumption of soundness is not met.  To this end, the Board observes that the Veteran's STRs show no complaints, treatment, or diagnoses for his right forearm condition and that his January 1969 separation examination noted a scar on the right elbow and some numbness in the little finger of the right hand.  The absence of evidence of aggravation can be considered as a factor in rebutting 38 U.S.C.A. § 1111 presumption of soundness, however, standing alone, an absence of evidence does not necessarily equate to unfavorable evidence.  Compare Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness), with Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, meaning actual evidence weighing against a part, must not be equated with the absence of substantive evidence.)  As the Veteran's STRs show an absence of evidence pertaining to aggravation of the right forearm condition but his separation examination shows a residual of numbness in the right little finger that was not previously noted, the Board finds that there is not clear and unmistakable evidence that the right forearm disability was not aggravated by service.  Accordingly, the Board concludes that there is not sufficient evidence to rebut the presumption of soundness; the Veteran is presumed to have been sound upon entrance into service.  38 U.S.C.A. § 1111.

Having so determined, the remaining question is whether the Veteran's right forearm disability was incurred in or is otherwise related to his active service.  The Board finds that the January 1969 separation examination is the first documentation of this disability, as it was characterized as a scar on the right elbow and some numbness in the little finger of the right hand.  VA treatment records confirm that this disability has continued since service and remains active.  Accordingly, any and all reasonable doubt is resolved in the Veteran's favor; his current right forearm disability had its onset during active military service.  38 U.S.C.A. § 5107(b);       38 C.F.R. § 3.102.  The elements of service connection have been met.  Service connection for a right forearm disability is warranted.

B.  Lichenoid Eczema with Xeroderma and Tinea Pedis

The Veteran seeks service connection for lichenoid eczema with xeroderma and tinea pedis.  For the reasons that follow, the Board finds that service connection is warranted.

As was discussed above, the Board found that the Veteran had on-the-ground service in the Republic of Vietnam and is therefore presumed to have been exposed to herbicides, to include Agent Orange.  38 C.F.R. § 3.307(a)(6)(iii).  While lichenoid eczema with xeroderma and tinea pedis is not listed in 38 C.F.R.              § 3.309(e) as a disease for which presumptive service connection based on herbicide exposure is warranted, service connection may nonetheless be granted on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record shows that the Veteran underwent a VA examination in January 2011.  The examiner diagnosed lichenoid eczema with xeroderma and tinea pedis.  The examiner noted that the first documentation of a skin condition was in 1974, though the Veteran's January 1969 separation examination was negative.  Nonetheless, the examiner opined that the lichenoid eczema with xeroderma and tinea pedis was more likely than not related to the Veteran's active service because he was deployed to the Republic of Vietnam.  The examiner explained that exposure to herbicides can result in the development of side effects on the skin.

Accordingly, the Board finds that there is positive evidence in support of a relation between the Veteran's current lichenoid eczema with xeroderma and tinea pedis and his exposure to herbicides while serving in the Republic of Vietnam.  As there is no affirmative evidence to the contrary, the Board finds that a nexus exists.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that the elements of service connection have been met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for lichenoid eczema with xeroderma and tinea pedis is warranted.

C.  Cervical Spine Disability

The Veteran seeks service connection for a cervical spine disability.  For the reasons that follow, the Board finds that service connection is not warranted.

X-ray evidence shows that the Veteran has a current diagnosis of mild to moderate degenerative disc disease (DDD) of the cervical spine.  See May 2011 Triage Note (x-ray showed diffuse mild to moderate DDD with disc space narrowing and marginal bony spurs producing multilevel neural foramina narrowing most prominent at C3-C4; diffuse mild facet arthropy.)  Thus, the Veteran has a current disability.

A review of the Veteran's STRs does not reveal complaints, treatment, or a diagnosis of a cervical spine disability.  The Board is cognizant of November 1969 STRs that show that the Veteran injured his back playing football, however these records explicitly refer to the lumbosacral spine.  There is no mention of the cervical spine.  More recent records from the SSA show that the Veteran's back was evaluated in connection with a claim for Social Security Disability Income (SSDI), but range of motion of the cervical spine was described as normal and no diagnosis was provided for the cervical spine; the Veteran also did not complain of any cervical spine problems in connection with his SSDI claim.  The Board also notes that the Veteran has not offered any theories as to how his disability may be related to service.  In other words, there is no lay evidence supporting a connection.

Although a VA medical examination or opinion was not provided in connection with this claim, the Board finds that VA does not have a duty to assist the Veteran in substantiating his claim by providing such an examination because the evidence does not indicate that the claimed disability may be associated with an established event, injury, or disease in service.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.        § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (explaining that something more than an appellant's conclusory, generalized statement is needed to trigger VA's duty to assist by providing a medical examination).

Accordingly, the Board finds that there is not a reasonable basis to find that the Veteran's current cervical spine disability was incurred in or is otherwise related to his active service, or that it manifested to a degree of 10 percent or more within a year of discharge from service.  There is no doubt to be resolved; service connection for a cervical spine disability is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.






ORDER

The claim of entitlement to service connection for a right forearm disability is reopened.

The claim of entitlement to service connection for bilateral hearing loss is reopened; to this limited extent only, the appeal is granted.

The claim of entitlement to service connection for a left hand condition, to include thumb and fingers, is reopened; to this limited extent only, the appeal is granted.

The claim of entitlement to service connection for hypertension is reopened; to this limited extent only, the appeal is granted.

Service connection for a right forearm disability is granted.

Service connection for lichenoid eczema with xeroderma and tinea pedis is granted.

Service connection for a cervical spine disability is denied.


REMAND

The Board finds that further development of the remaining issues on appeal is required before they may be decided.  Additionally, on remand, any outstanding VA treatment records should be obtained and associated with the claims file.                 38 U.S.C.A. § 5103A(c).

A.  Reopened Claims

Above, the Board reopened the claims of entitlement to service connection for bilateral hearing loss; a left hand condition, to include thumb and fingers; and hypertension.  

With regard to bilateral hearing loss, the Board acknowledges that the Veteran's VA treatment records show that he has a current diagnosis of bilateral hearing loss and that the Veteran has alleged that this current disability is related to noise exposure from artillery fire in the Republic of Vietnam.  The Veteran's lay statements regarding acoustic trauma are consistent with the conditions of his service, and the Board finds them credible.  38 C.F.R. § 1154(a).  Accordingly, there is evidence of a current disability and that it may be related to the Veteran's active service.  Therefore, VA has a duty to assist this Veteran in substantiating his claim by providing an examination.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.        § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  On remand, an examination should be scheduled to determine the nature and etiology of the Veteran's bilateral hearing loss.

Similarly, with regard to the left hand condition, to include thumb and fingers, the evidence shows that the Veteran has a current diagnosis of mild to moderate DJD and he asserts that it is related to an in-service blast injury from a 50 caliber machine gun round.  As the Veteran has not yet been afforded a VA examination to determine the nature and etiology of this condition, one should be scheduled on remand.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.

Lastly, with regard to the hypertension, VA treatment records show that the Veteran has experienced high blood pressure since at least March 1974 and the Veteran also alleges that this disease is related to his exposure to herbicides in the Republic of Vietnam, which has been conceded.  Accordingly, on remand, a VA examination should be scheduled to determine the nature and etiology of this disease.              See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  The etiological opinion provided in conjunction with the examination must consider whether the disease is related to his exposure to herbicides, in addition to whether it was incurred in or is otherwise related to his service.




B.  Service Connection for a Sleep Condition and an Increased Rating for PTSD

In August 2007, the Veteran underwent a sleep study to determine the nature of his sleep problems.  The study showed snoring without sleep apnea; sleep fragmentation secondary to insomnia; and absent REM sleep secondary to inadequate sleep efficiency from insomnia and possibly medications (opioids, anticholinergics, beta blockers.)  Thus, while the record does not contain a diagnosis of obstructive sleep apnea, there is a diagnosis of insomnia, which is a sleep disorder for which service connection could be granted.  However, in a July 2009 VA examination report for PTSD, the examiner wrote that the Veteran's insomnia is part of the total symptomatology for PTSD; the PTSD is already service connected and a claim for an increased rating for PTSD is on appeal.  Accordingly, the outcome of the claim of entitlement to service connection for a sleep condition is inextricably intertwined with the evaluation of the rating for PTSD.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  The evaluation of the rating for PTSD is therefore deferred until the claim of entitlement to service connection for a sleep condition is resolved.

On remand, the RO should obtain a VA examination to determine the nature and etiology of the Veteran's sleep condition.  The examiner must answer whether the sleep condition is a distinct disability from the PTSD and, if so, whether it is proximately caused or aggravated by the PTSD.  Thereafter, the claim of entitlement to service connection for a sleep condition should be readjudicated and consideration should be afforded as to whether the condition is considered secondary to service-connected PTSD.  See 38 C.F.R. § 3.310.  If service connection is granted, in assigning a disability rating the RO should be cognizant of the rules against pyramiding.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (indicating that "[t]he critical element is that none of the symptomatology for any... conditions is duplicative of or overlapping with the symptomatology of the other... conditions.").




C.  Service Connection for Tinnitus

A September 2016 Hamilton Anxiety Scale performed in conjunction with an examination for PTSD shows that the Veteran complained of tinnitus.  Moreover, above, the Board determined that the Veteran's complaints of in-service noise exposure related to artillery fire in the Republic of Vietnam were credible.  Accordingly, the Board finds that a VA examination is needed to determine the nature and etiology of his condition.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R.      § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  This evaluation should be conducted in conjunction with the VA examination scheduled for the Veteran's bilateral hearing loss, which is also being obtained on remand.

D.  Service Connection for Headaches

The Veteran's VA treatment records reveal that the Veteran has a diagnosis of headaches.  See June 2008 Primary Care Nursing Triage Note.  It is described as either being a tension headache or secondary to hypertension.  Id.  Additionally, an October 2016 Headaches Disability Benefits Questionnaire completed by Dr. H.K. shows that the private physician opined that the Veteran's PTSD more likely than not contributes materially and substantially to the development and permanent aggravation of his headaches.  The private physician's conclusion was based, in part, on a finding that the headaches arise in connection with periods of stress, which are precipitated by the Veteran's PTSD.

Accordingly, the Board finds that the Veteran should be scheduled for a VA examination to determine the nature and etiology of his headaches.                       See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. at 81.  In addition to considering a direct theory of service connection, the examiner must consider whether the headaches are proximately caused or aggravated by the Veteran's hypertension and/or PTSD.  See 38 C.F.R. § 3.310.




Accordingly, these issues are REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any outstanding VA treatment records.

2.  Schedule a VA audiological examination to determine the nature and etiology of the Veteran's hearing problems.  The entire claims file must be reviewed in conjunction with the examination.

After conducting all necessary testing, the examiner should indicate whether the Veteran has bilateral hearing loss and/or tinnitus.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

For the purposes of this opinion, the examiner should presume that the Veteran was exposed to noise from artillery fire while serving in the Republic of Vietnam; the Board has conceded this fact.

A complete rationale must be provided for all opinions expressed.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.  A negative conclusion should not be based solely on the absence of complaints or treatment in the Veteran's service treatment records; a more cogent explanation is required.

3.  Schedule a VA examination to determine the nature and etiology of the Veteran's left hand condition, to include thumb and fingers.  The entire claims file must be reviewed in conjunction with the examination.

It should be noted that the Veteran does have a current diagnosis of DJD, however any additional diagnoses found upon examination should be identified.

For each diagnosed disability, the examiner is to answer whether it is at least as likely as not (a 50 percent or greater probability) that the disability was incurred in or is otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The rationale must discuss the pertinent evidence of record, to include the Veteran's lay statements.  The rationale should also consider the Veteran's allegation that his left hand disability is related to an in-service blast injury from a 50 caliber machine gun round, however the etiological opinion should not be limited to this single allegation; the entirety of the Veteran's active service must be considered.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The examination should be performed by a physician.  The entire claims file must be reviewed in conjunction with the examination.

The physician should then provide an opinion as to whether it is at least as likely as not that the Veteran's hypertension was incurred in or is otherwise related to his active military service.

The opinion should include consideration of the Veteran's presumed exposure to certain herbicide agents, such as Agent Orange, as the National Academy of Sciences Institute of Medicine has concluded that there is "limited or suggestive evidence of an association" between herbicide exposure and hypertension.  The opinion should also consider that VA treatment records dating back as far as 1974 show elevated blood pressure readings.

The physician should provide a complete rationale for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

5.  Schedule the Veteran for a VA examination to determine the nature and etiology of his sleep problems.  If possible, the examination should be conducted by a psychologist and/or a somnologist as the Veteran's sleep problems appear to be intertwined with his PTSD.  The entire claims file must be reviewed in conjunction with the examination.

The examiner is to provide a diagnosis for the Veteran's sleep problems.  It should be noted that the claims file contains a diagnosis of insomnia, however if an additional disorder is found it should be identified.

The examiner is to answer whether the Veteran's sleep problem is a distinct disability from his PTSD.  

If it is a distinct disability, the examiner must answer whether it is at least as likely as not (a 50 percent or greater probability) that the sleep problem was proximately caused or aggravated by the PTSD or any related medications.

If it is a distinct disability and it is not proximately caused or aggravated by the PTSD or any related medications, the examiner should answer whether it is at least as likely as not that the sleep problem was incurred in or is otherwise related to the Veteran's active military service.

It should be noted that the first question above requires two opinions: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then to the extent possible, the examiner should attempt to establish a baseline level of severity of the sleep problem prior to aggravation by the PTSD and/or any related medications.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.  The examiner should also consider the July 2009 VA examination report that determined that the Veteran's insomnia is part of the total symptomatology of the PTSD.

6.  Schedule the Veteran for a VA examination to determine the nature and etiology of his headaches.  The entire claims file must be reviewed in conjunction with the examination.

For each diagnosed disability, the examiner is asked to answer whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's headaches are proximately caused or aggravated by the Veteran's PTSD or hypertension.

This question requires four opinions: one for proximate causation and a second for aggravation, for each of PTSD and hypertension.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then to the extent possible, the examiner should attempt to establish a baseline level of severity of the headaches prior to aggravation by the PTSD or hypertension.

If the headaches are not proximately caused or aggravated by the PTSD or hypertension, the examiner should answer whether it is at least as likely as not that they were incurred in or are otherwise related to the Veteran's active military service.

A complete rationale must be provided for all opinions expressed.  The rationale should discuss the pertinent evidence of record, to include the Veteran's lay statements.

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.




______________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


